Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/918,836 filed 11/28/2020; Claims 1-4, 7-11, 13, 15-16 have been amended; Claims 5-6, 12, 14, and 17-19 have been canceled; Claims 1, 8, and 15 are independent claims.  Claims 1-11, 13, and 15-16 have been examined and are pending.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. HARTMAN, JODI (Reg. No.: 55251) has agreed and authorized the Examiner to amend claims 1, 8, and 15; Cancelled claims 2 and 9. 
Examiner’s Amendments
Claims
Replacing claims 1-19 as following:
1. (Currently Amended) A method for managing access to a wireless network, the method comprising:
		receiving, at a wireless access point, a communication from a wireless device;
		processing, by the wireless access point, the communication to determine whether the communication corresponds to a Delete Block Acknowledgement (DELBA) action frame;

		adjusting, by the wireless access point, a counter of DELBA action frames to account for receipt of the DELBA action frame, wherein the counter of DELBA action frames is maintained by the wireless access point, and
		determining, by the wireless access point, whether a number of DELBA action frames received over a period of time indicated by the counter of DELBA action frames corresponds to a predetermined unauthorized access pattern specifying a threshold number of DELBA action frames received within a predetermined time interval; 
	in response to determining that the counter of DELBA action frames corresponds to the predetermined unauthorized access pattern, 
		 detecting, by the wireless access point, that conditions indicate a potential unauthorized access, and 
		moving, by the wireless access point, from operating under normal conditions into a defensive mode, wherein the wireless access point enters a silent mode associated with a default time period while operating under normal conditions and enters a silent mode associated with a defensive time period while operating under the defensive mode, and wherein the default time period of the silent mode while operating under normal conditions is less than the defensive time period of the silent mode while operating under the defensive mode; [[and]] 
	while in the defensive mode, receiving, at the wireless access point, a second communication; 
comparing, by the wireless access point, a Media Access Control (MAC) address associated with the second communication to a list of trusted MAC addresses;
	when the MAC address associated with the second communication corresponds to a MAC address on the list of trusted MAC addresses, allowing, by the wireless access point, access to the wireless network; and
	updating the predetermined unauthorized access pattern with at least one of a different threshold number of DELBA action frames, a pattern of DELBA action frames, or a different defensive time period associated with the silent mode while operating under the defensive mode using maximum likelihood criteria based on patterns and behaviors associated with confirmed unauthorized accesses. 
	2. (Canceled) 
	3. (Currently Amended) The method of claim 1, 
	4. (Previously Presented) The method of claim 1, further comprising in response to determining that the counter of DELBA action frames does not correspond to the predetermined unauthorized access pattern, configuring, by the wireless access point, to enter into the silent mode associated with the default time period while operating under normal conditions and remain in the silent mode associated with the default time period until the default time period expires.


	7. (Previously Presented) The method of claim 1, further comprising in response to detecting that the conditions indicate a potential unauthorized access, sending a message to a user alerting the user to the potential unauthorized access. 

	8. (Currently Amended) A wireless access point comprising:
		a wireless interface for communicating with a plurality of wireless devices;
		a processing device; and 
	a memory for storing computer-readable instructions that, when executed by the processing device, cause the wireless access point to perform operations comprising	
		receiving, via the wireless interface, a communication from a wireless device, 
			processing the communication to determine whether the communication corresponds to a Delete Block Acknowledgement (DELBA) action frame,
			in response to determining that the communication corresponds to a DELBA action frame, 
				adjusting a counter of DELBA action frames to account for receipt of the DELBA action frame, wherein the counter of DELBA action frames is maintained by the wireless access point, and

		in response to determining that the counter of DELBA action frames corresponds to the predetermined unauthorized access pattern, 
			detecting that conditions indicate a potential unauthorized access, and 
			moving from operating under normal conditions into a defensive mode, wherein the wireless access point enters a silent mode associated with a default time period while operating under normal conditions and enters a silent mode associated with a defensive time period while operating under the defensive mode, and wherein the default time period of the silent mode while operating under normal conditions is less than the defensive time period of the silent mode while operating under the defensive mode,[[; and]]
		sending a message to a backend system that indicates that a potential unauthorized access is detected, [[and]]
		while in the defensive mode, receiving a second communication via the wireless interface, 
		comparing a Media Access Control (MAC) address associated with the second communication to a list of trusted MAC addresses,
when the MAC address associated with the second communication corresponds to a MAC address on the list of trusted MAC addresses, allowing access to a wireless network, and
		updating the predetermined unauthorized access pattern with at least one of a different threshold number of DELBA action frames, a pattern of DELBA action frames, or a different defensive time period associated with the silent mode while operating under the defensive mode using maximum likelihood criteria based on patterns and behaviors associated with confirmed hacking attacks. 

	9. (Canceled) 

	10. (Currently Amended) The wireless access point of claim 8, 

	11. (Currently Amended) The wireless access point of claim 8, 



	13. (Previously Presented) The wireless access point of claim 8, wherein the operations further comprise receiving at least one of the different threshold number of DELBA action frames, the pattern of DELBA action frames, or the different defensive time period associated with the silent mode while operating under the defensive mode from a server. 
	
	14. (Canceled) 

	15. (Currently Amended) A server in communication with a wireless access point, the server comprising:
		an access point (AP) interface for communicating with the wireless access point;
		a processing device; and
		a memory for storing computer-readable instructions that, when executed by the processing device, cause the server to perform operations comprising
		receiving a communication from the wireless access point via the AP interface, wherein the communication indicates the wireless access point has detected a Delete Block Acknowledgement (DELBA) action frame;
			in response to receiving the communication from the wireless access point indicating that a DELBA action frame has been detected,

				determining whether a number of DELBA action frames received by the wireless access point over a period of time indicated by the counter of DELBA action frames corresponds to a predetermined unauthorized access pattern specifying a threshold number of DELBA action frames received within a predetermined time interval,
		in response to determining that the counter of DELBA action frames corresponds to the predetermined unauthorized access pattern, 
			detecting that conditions indicate a potential unauthorized access, and
			sending a communication to the wireless access point to move from operating under normal conditions into a defensive mode, wherein the wireless access point enters a silent mode associated with a default time period while operating under normal conditions and enters a silent mode associated with a defensive time period while operating under the defensive mode, [[and]] wherein the default time period of the silent mode while operating under normal conditions is less than the defensive time period of the silent mode while operating under the defensive mode, and wherein the wireless access point, while in the defensive mode, receives a communication via a wireless interface, compares a Media Access Control (MAC) address associated with the communication to a list of trusted MAC addresses, and when the MAC address associated with the communication corresponds to a MAC address on the list of trusted MAC addresses, allows access to a wireless network,  
		initiating a message to a user system providing notice of the potential unauthorized access, and
		updating the predetermined unauthorized access pattern with at least one of a different threshold number of DELBA action frames, a pattern of DELBA action frames, and a different defensive time period associated with the silent mode while operating under the defensive mode using maximum likelihood criteria based on patterns and behaviors associated with confirmed hacking attacks. 

	16. (Previously Presented) The server of claim 15, wherein sending the communication to the wireless access point to enter the defensive mode includes sending a value for the defensive time period.

	17-19. (Canceled) 








Examiner's Statement of reason for Allowance
Claims 1, 3-4, 7-8, 10-11, 13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed system and method detects a potential hacking attack by monitoring the number and timing of DELBA (Delete Block Acknowledgement) action frames.  When the number and timing of the DELBA action frames correspond to an 
The closest prior art are Yamada (“Yamada,” US 2010/0299725), Roberts et al. (“Roberts,” US 2009/0290520), Kanevsky et al. (“Kenevsky,” US 2009/0254496), and Tseng (“Tseng,” US 2017/0367130) generally directed to various aspect of system and method involves receiving a communication from a wireless device at a wireless access point.  The communication is processed to determine whether the communication corresponds to a delete block acknowledgement (DELBA) action frame.  A determination is made on whether the DELBA action frame and preceding DELBA action frame corresponds to a predetermined unauthorized access pattern when the communication corresponds to a DELBA action frame.  A potential unauthorized access and configuring the wireless access point to enter a defensive mode is detected when the DELBA action frame and the preceding DELBA action frame corresponds to the predetermined unauthorized access pattern.  The wireless access point enters silent mode while in defensive mode and remains in silent mode until a defensive time period expires. 
However, none of Yamada, Roberts, Kanevsky, and Tseng teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach “in response to determining that the communication corresponds to a DELBA action frame, adjusting, by the wireless access point, a counter of DELBA action frames to account for receipt of the DELBA action frame, wherein the counter of DELBA action frames is maintained by the wireless access point, and determining, by the wireless access point, whether a number of DELBA action frames received over a period of time indicated by the counter of DELBA action frames corresponds to a predetermined unauthorized access pattern specifying a threshold number of DELBA action frames received within a predetermined time interval;” and  “moving, by the wireless access point, from operating under normal conditions into a defensive mode, wherein the wireless access point enters a silent mode associated with a default time period while operating under normal conditions and enters a silent mode associated with a defensive time period while operating under the defensive mode, and wherein the default time period of the silent mode while operating under normal conditions is less than the defensive time period of the silent mode while operating under the defensive mode;” and “while in the defensive mode, receiving, at the wireless access point, a second communication; comparing, by the wireless access point, a Media Access Control (MAC) address associated with the second communication to a list of trusted MAC addresses; when the MAC address associated with the second communication corresponds to a MAC address on the list of trusted MAC addresses, allowing, by the wireless access point, access to the wireless network”
This feature in light of other features describes in the independent claims 1, 8, and 15 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439

th, 2021 


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439